SECOND DIVISION
                                                                     Modified Opinion May 10, 2011



No. 1-10-0108



HEATHER GUSKI, Independent Administrator               )       Appeal from
of the Estate of Gerald Parkison, Deceased,            )       the Circuit Court
                                                       )       of Cook County.
                Plaintiff-Appellant,                   )
                                                       )
       v.                                              )
                                                       )
ASIM RAJA and MIDWEST                                  )
EMERGENCY ASSOCIATES,                                  )       No. 2006 L 001965
                                                       )
                Defendants-Appellees                   )
                                                       )
(Ingalls Memorial Hospital,                            )       Honorable
                                                       )       Daniel M. Locallo,
                Defendant).                            )       Judge Presiding.



       JUSTICE CONNORS delivered the judgment of the court.
       Presiding Justice Cunningham and Justice Harris concur in the judgment.

                                             OPINION

       Plaintiff Heather Guski brought wrongful death and survival actions against defendants

Dr. Asim Raja, Midwest Emergency Associates, and Ingalls Memorial Hospital in her capacity as

the independent administrator of the estate of her father, Gerald Parkison, who was found dead in

his home four days after visiting the emergency room at Ingalls. After Ingalls settled with

plaintiff, the remaining parties proceeded to trial. The circuit court entered a partial directed

verdict in favor of defendants Raja and Midwest on one issue and a jury found in favor of the

defendants on the remaining issues. Plaintiff now appeals, arguing that: (1) the circuit court erred
1-10-0108


in several of its rulings on motions in limine; (2) defense counsel’s closing argument was “unfair”

and warrants reversal; (3) the cumulative effect of those errors requires that she receive a new

trial; and (4) the jury’s verdict was against the manifest weight of the evidence. For the following

reasons, we affirm the judgment of the circuit court.

                                        I. BACKGROUND

       On December 25, 1999, Gerald Parkison arrived at the emergency room at Ingalls

Memorial Hospital. A triage nurse took information about Parkison’s symptoms and Parkison

then saw Raja, the emergency room doctor. Raja performed a medical examination of Parkison,

diagnosed him with an upper respiratory infection, prescribed antibiotics, and sent Parkison home

with instructions to follow up with his family doctor or return to the emergency room if his

condition worsened. Four days later, Parkison was found dead in his home. Plaintiff theorized

that Raja failed to take an adequate medical history of Parkison and failed to order a CT scan,

which would have detected the subarachnoid hemorrhage, or bleeding in the brain, that induced

Parkison’s fatal cardiac arrhythmia. Defendants’ theory of the case was that Parkison died of a

myocardial infarction or arrhythmia caused by atherosclerosis and unrelated to a subarachnoid

hemorrhage.

       Before trial, each party filed numerous motions in limine seeking to exclude certain

evidence. Of particular relevance in this case, defendants filed a motion in limine to exclude

evidence demonstrating that on several occasions, Raja failed to pass the examination for board

certification in internal medicine. They argued that Raja would testify as an occurrence witness

and not an expert witness; thus, any evidence of his prior failed attempts at board certification in

                                                -2-
1-10-0108


an unrelated field was irrelevant. The court granted defendants’ motion.

       Defendants also filed a motion in limine to exclude testimony by one of plaintiff’s experts,

criticizing Raja’s documentation of Parkison’s symptoms on his medical chart. They argued that

none of plaintiff’s other experts would testify that such a failure was a proximate cause of

Parkison’s death. Plaintiff responded that “[t]here is no testimony that a failure to chart anything

caused the guy’s death,” but argued that “what Dr. Raja charted and what he didn’t chart

becomes evidence of what his thought process was.” The court granted defendants’ motion.

       Defendants also sought to exclude hearsay testimony offered by Parkison’s family

members that purported to demonstrate the severity of Parkison’s headaches before going to the

emergency room. The court allowed Parkison’s ex-wife to testify that Parkison had headaches,

that she called his doctor, and that she took him to the emergency room, for the limited purpose

of explaining why she took him to Ingalls. However, plaintiff could not use that testimony as

proof that Parkison was in fact suffering from headaches.

       Plaintiff filed a motion in limine seeking to bar defense counsel from soliciting testimony

from her expert about Parkison’s use of marijuana, arguing that it was irrelevant to any issues in

the case and that it was overly prejudicial. Defendants argued that the testimony rebutted

plaintiff’s claim that the only explanation for Parkison’s passing out was that he was suffering

from an aneurysm. The court denied plaintiff’s motion.

       The case proceeded to trial and the following relevant facts were adduced. Plaintiffs first

called Raja to testify as an adverse witness. He testified that he was employed by Midwest, which

contracted with Ingalls to provide emergency room doctors. He stated that when a patient arrives

                                                -3-
1-10-0108


in the emergency room, he first reviews the patient’s medical chart, which contains information

that the patient gave to the triage nurse. In this case, the triage nurse wrote that Parkison had

been vomiting, experiencing dizziness and body aches, and had passed out twice over the previous

three days. Parkison made similar complaints to an intake nurse.

       Raja then conducted his own examination of Parkison, beginning with a conversation

about Parkison’s medical history. Raja acknowledged that Parkison did complain of vomiting,

dizziness, and passing out, but he did not record that on Parkison’s medical chart. Raja further

testified that when he asked Parkison follow-up questions about those complaints, Parkison

explained that he was no longer suffering from those symptoms, but that he had a cough, sinus

pressure, and a sinus headache, which symptoms Raja also did not record on Parkison’s medical

chart. Raja testified that patients sometimes alter their statement of complaints between the time

they arrive in the emergency room and the time they are seen by him. Raja said that Parkison told

him that the coughing spells made him feel light-headed and dizzy, like he was going to pass out,

but Parkison was not sure if he actually passed out.

       Raja acknowledged that vomiting, dizziness, and passing out, collectively, could indicate

that Parkison suffered from a serious intracranial condition. He acknowledged that under these

circumstances, he was required to do a “neuro exam” and cranial nerve testing on Parkison, which

included an examination of Parkison’s eyes, ears, nose, throat, and facial muscles. Raja provided

a detailed description of the “neuro exam” he performed on Parkison and described the results of

that exam as normal. He documented that Parkison appeared normal. He also examined

Parkison’s lungs and found his breathing to be normal. He concluded that Parkison’s clear nasal

                                                -4-
1-10-0108


drainage, aches, chills, and cough indicated that he had a viral upper respiratory infection.

       Raja testified that he did not record Parkison’s respiratory infection symptoms on his

medical chart because he was using a new computerized documentation system at that time and

he did not think he also needed to write the symptoms down. However, he did write orders on

Parkison’s chart.

       Raja was asked about aneurysms specifically. He acknowledged that a CT scan is an

appropriate method of investigating and diagnosing an aneurysm or a hemorrhage in the

subarachnoid space in the skull. He testified that in the past, he has ordered CT scans when he

believed patients had neurological problems. While practicing emergency medicine, he has

diagnosed an aneurysm or subarachnoid hemorrhage about five to seven times. However, in this

case, he did not order a CT scan for Parkison because he believed that Parkison had an upper

respiratory infection. He testified that in his experience and personal knowledge, the “cardinal

symptom” of a ruptured aneurysm is an “excruciating headache, the most severe headache you

ever had in your life,” which is a patient’s prominent complaint. He stated he had never heard

that a subarachnoid hemorrhage following a ruptured aneurysm could induce a cardiac

arrhythmia.

       Plaintiff then called Dr. Paul Stiegler to testify as an expert on the standard of care for

emergency medicine physicians. Steigler opined that Raja deviated from the standard of care by

not taking an adequate medical history of Parkison. He testified that after reviewing the triage

nurse’s notes on Parkison’s medical chart, a reasonably careful physician would have investigated

Parkison’s complaints of vomiting, dizziness, passing out, and body aches as symptoms of either a

                                                -5-
1-10-0108


cardiac problem or a serious intracranial problem, like subarachnoid hemorrhage, encephalitis, or

meningitis. Steigler testified that Raja’s indications that Parkison had a cough and clear nasal

discharge indicative of an upper respiratory infection were inconsistent with the symptoms

Parkison reported to the triage nurse. However, pursuant to the court’s ruling on a motion in

limine, the court instructed the jury that any criticisms of Raja’s documentation of symptoms

could be considered for credibility purposes only and not as a deviation from the standard of care.

        Steigler also opined that Raja deviated from the standard of care by failing to order a CT

scan. He stated that the symptoms Parkison reported suggested a subarachnoid hemorrhage or

another intracranial problem and a reasonably careful physician would have ordered a CT scan to

investigate that possibility. He testified that the “neuro exam” conducted by Raja would not, by

itself, detect a subarachnoid hemorrhage. Steigler ultimately concluded to a reasonable degree of

medical certainty that Raja deviated from the standard of care by failing to take an adequate

medical history and failing to order a CT scan.

        On cross-examination, Steigler acknowledged that before his deposition, he had only

reviewed Parkison’s medical records, the autopsy report prepared by Dr. Young Kim, an

incomplete deposition of Dr. Kim, and the depositions of Raja and Parkison’s ex-wife. He also

acknowledged that vomiting, dizziness, and passing out are not symptoms specific to a

subarachnoid hemorrhage, but are present in other illnesses; specifically, an upper respiratory

infection.

        On cross-examination, Steigler testified that marijuana usage could also cause a person to

pass out, although it was rare. Steigler was then presented with Parkison’s toxicology report that

                                                  -6-
1-10-0108


accompanied his autopsy report. Steigler stated that he had not previously reviewed that report.

He acknowledged that it showed that Parkison had marijuana metabolites in his system at the time

of his death. Plaintiff did not object to this testimony at trial. The toxicology report also showed

that Parkison had the chemical PPA in his blood stream, which Steigler acknowledged could

cause cardiac arrhythmia, heart rhythm disturbances, and elevated blood pressure when taken in

toxic amounts.

       Plaintiff then called Dr. Colin Bloor, a pathologist, to testify as an expert witness on the

cause of Parkison’s death. He concluded that Parkison died of a cardiac arrhythmia that was

induced by a subarachnoid hemorrhage. He explained that when the subarachnoid space fills with

blood, that puts pressure on the brain, which triggers a sympathetic nervous system response, and

leads to a fatal cardiac arrhythmia. He stated that subarachnoid hemorrhage is commonly caused

by a ruptured aneurysm. He also stated that the autopsy report noted that blood clots were

present around the hemorrhage, which indicated to him that the blood had been in that area for

one or two days and that the patient was alive when the clotting occurred.

       He also testified that Parkison did not die of a heart attack, known as a myocardial

infarction. He acknowledged that Parkison suffered from extensive coronary artery disease, but

stated that the autopsy provided no indication that Parkison suffered a heart attack. However, he

acknowledged on cross-examination that if a patient does not survive a sudden heart attack for at

least four hours, there would be no physical indication that a heart attack occurred and, thus,

Kim’s failure to document changes in the heart did not rule out sudden death by heart attack.

       On direct examination, Bloor testified that he rendered his opinions on cause of death with

                                                -7-
1-10-0108


a reasonable degree of medical certainty, which he later acknowledged to be “95 percent or more

true.” However, on cross-examination, he admitted that he rendered his opinions with a “degree

of medical probability,” which is “greater than 51 percent” true. He testified that he could not

testify to a reasonable degree of medical certainty because, despite looking for it, Kim found no

evidence of a ruptured aneurysm during the autopsy. Bloor also acknowledged that as a

pathologist specializing in cardiology, he would not be “called in” if the primary cause of death

was a subarachnoid hemorrhage, but he might discover the hemorrhage while examining a

patient’s cardiac system.

       On cross-examination, Bloor testified that if Parkison had a ruptured aneurysm in his

brain, he would expect to see a hole in the blood vessel during the autopsy. Bloor acknowledged

that Kim did not report any ruptured or unruptured aneurysms in his autopsy report. In forming

his opinions, Bloor also considered the fact that Kim testified in his deposition that he did not

believe that Parkison had a ruptured aneurysm. Bloor also acknowledged that Kim did not

account for the source of the blood he found in Parkison’s brain in his autopsy report. Bloor

agreed that Kim’s report did not indicate the presence of the three signs of a subarachnoid

hemorrhage: blood pooled across the back of the brain, herniation, and cerebral edema. Bloor

also recognized that Kim did not perform a microscopic evaluation of the heart and, thus, there

was no physical evidence to support his theory that a sympathetic nervous system response

caused Parkison’s arrhythmia.

       Dr. Ronald Young testified as an expert in neurosurgery. He testified that the symptoms

of a subarachnoid hemorrhage include headache, nausea, vomiting, dizziness, loss of

                                                -8-
1-10-0108


consciousness, and neurologic symptoms like paralysis and loss of feeling. He opined that

Parkison’s subarachnoid hemorrhage was caused by a ruptured aneurysm, although he

acknowledged that Kim did not report finding one. He believed, based on Parkison’s reported

symptoms, that Parkison’s aneurysm ruptured between one and four days before he reported to

the hospital. Young stated that although there are other causes of subarachnoid hemorrhage,

there was no evidence to support those other causes.

       Young testified that the first step in diagnosing a subarachnoid hemorrhage is performing

a CT scan. He stated that a CT scan is in the “90 percent plus range” of accuracy in detecting

subarachnoid hemorrhages. In his opinion, a CT scan would have revealed that Parkison had a

subarachnoid hemorrhage at the time he was in the emergency room. Young stated that if the

hemorrhage had been detected, Parkison would have been admitted to the hospital and undergone

an angiogram to determine the source of the bleeding. He determined that had an angiogram been

performed, the aneurysm would have been discovered. He then described the process by which

an aneurysm is treated to prevent further bleeding. He ultimately opined to a reasonable degree of

medical certainty that the failure to perform a CT scan on Parkison caused or contributed to

Parkison’s death.

       On cross-examination, Young acknowledged that Kim likely knew that the leading cause

of subarachnoid hemorrhage was an aneurysm. Young admitted that although he was not a

pathologist, he did not believe that Kim, the pathologist charged with determining cause of death,

looked for a ruptured aneurysm while conducting Parkison’s autopsy. Young also admitted that

if Parkison did not have an aneurysm prior to his death, then Kim’s description of the blood

                                               -9-
1-10-0108


vessels in Parkison’s brain was appropriate.

       Jody Yepsen, Parkison’s ex-wife, testified that she was with Parkison and their children on

the night that Parkison went to the emergency room. She testified that at one point in the

evening, she saw Parkison sitting at the table holding his head in his hands. Parkison told her he

had a headache, she then called Parkison’s doctor, and then took Parkison to the emergency

room. Pursuant to defendants’ motion in limine, the court instructed the jury that it could only

consider that testimony as background information to explain why she took Parkison to the

emergency room. Yepsen drove Parkison to the emergency and remained in the waiting room for

the 20 minutes that Parkison met with Raja. After leaving the hospital, Yepsen drove to a drug

store to fill Parkison’s prescription and Parkison went home shortly thereafter. She did not see

Parkison again until after his death and did not know whether he went to work in the intervening

days. Brandon Parkison, the deceased’s son, also testified that he and his family went to the

emergency room because his father said he had a headache. The court again gave the jury a

limiting instruction. Brandon said that he also saw his father holding his head in his hands.

       After the close of plaintiff’s case, defendants moved for a partial directed verdict on the

issue of Raja’s failure to take an adequate medical history because neither Bloor nor Young

testified that that alleged deviation from the standard of care caused or contributed to Parkison’s

death. Rather, defendants argued that the causation experts only testified that the failure to order

a CT scan caused Parkison’s death. Additionally, defendants moved to strike Steigler’s testimony

that Raja’s failure to take an adequate medical history was a deviation from the standard of care.

Plaintiff responded that the failure to take an adequate medical history is “part and parcel” of the

                                                - 10 -
1-10-0108


failure to order a CT scan. The court took defendants’ motion under advisement.

       Dr. Nancy Jones, the chief medical examiner in Cook County, testified as defendants’

expert forensic pathologist. In her position, she encounters a subarachnoid hemorrhage about

once a month while performing autopsies. She testified that after discovering a subarachnoid

hemorrhage during an autopsy, a pathologist is trained to first determine the source of the

bleeding, which is ordinarily caused by a ruptured aneurysm or trauma.

       Jones opined that in this case, the blood and blood clots that Kim reported finding in the

subarachnoid space during Parkison’s autopsy were postmortem “artifacts,” meaning that they

were not related to the cause of death but appeared after death as a result of the way that Kim

conducted the autopsy. She described that when performing an autopsy, a pathologist removes

the brain from the skull and the major organs from the body cavity for examination. If the organs

are removed before the skull is opened, then blood in the brain will drain to the empty body cavity

by force of gravity. If the skull is opened before the organs are removed, then residual blood in

the brain will drain into the back of the skull. Based on Kim’s chronological description of

Parkison’s autopsy, and the photographs of the autopsy, Jones concluded that the blood located

in Parkison’s skull cavity was an artifact that occurred because Kim opened Parkison’s skull

before removing his internal organs. She specifically opined that the blood in Parkison’s skull

cavity was not a subarachnoid hemorrhage caused by a ruptured aneurysm. Furthermore, when

Parkison’s body was found in his home, he was lying on his back on a heating pad. Jones stated

that his elevated body temperature accelerated decomposition, making blood vessels weaker and

more likely to leak blood.

                                               - 11 -
1-10-0108


       Jones also opined that Kim’s autopsy report and his deposition indicated to her that Kim

looked for an aneurysm, but did not find one, and that if he had found evidence of an aneurysm,

he would have indicated that in his report. Jones also opined that Kim’s report made no mention

of swelling or herniation, which she would expect to see following a subarachnoid hemorrhage.

       Jones concluded that the cause of Parkison’s death was coronary atherosclerosis, or

narrowing of the arteries from plaque or cholesterol, and the mechanism of death was either a

myocardial infarction or arrhythmia. There was insufficient evidence to determine which of those

mechanisms occurred. However, according to Kim’s report, she stated that there was no blood

clot in any of Parkison’s arteries. She testified that she sees cases like Parkison’s about once a

week. She agreed that in cases like this, where a myocardial infarction or arrhythmia occurs

without a blood clot, the condition is referred to as the “silent killer” because, for the “50 to 75

percent of individuals who have heart disease, their first symptom that they have heart disease is

they drop dead.” Jones acknowledged that the theory proposed by Bloor and Young – that

Parkison suffered an arrhythmia following a sympathetic nervous system response to a ruptured

aneurysm – was possible. However, she stated that in this case, there was no evidence in

Parkison’s medical records indicating that he suffered the extreme degree of pain required to

cause a nervous system response that would trigger a fatal arrhythmia.

       Dr. Martin Hermann, a neurosurgeon, testified as defendants’ causation expert. He

testified that, based on Kim’s autopsy report, Kim looked for an aneurysm in the appropriate

areas of Parkison’s brain, but did not find one. He further opined that the blood in Parkison’s

brain was not a subarachnoid hemorrhage because Kim’s report and deposition revealed no

                                                - 12 -
1-10-0108


herniation or swelling that typically result from subarachnoid hemorrhage. He concluded that

Parkison’s death was cardiac related. He further concluded that Bloor’s and Young’s

descriptions of arrhythmia caused by a sympathetic nervous system response were possible, but

unlikely. Hermann opined that Parkison’s fatal cardiac arrhythmia could have been caused by his

ingesting ephedra, which can no longer be sold because of its tendency to cause cardiac

arrhythmias. Hermann believed that Parkison was taking ephedra because his toxicology report at

autopsy showed he had PPA, an ephedra metabolite, in his system.

       Following the close of all evidence, defendants renewed their partial motion for directed

verdict on plaintiff’s allegation that Raja failed to take an adequate medical history. They argued

that plaintiff’s experts did not testify that the deviation was a proximate cause of Parkison’s death.

The court granted defendants’ motion. The court then provided instructions to the jury and the

only issue of liability was whether Raja’s failure to order a CT scan proximately caused Parkison’s

death. The jury returned a verdict in favor of defendants. Plaintiff filed a posttrial motion, which

the court denied. This appeal followed.

                                          II. ANALYSIS

                                            A. Forfeiture

       Plaintiff asserts several claims of error based on the circuit court’s evidentiary rulings. As

an initial matter, defendants claim that all of those issues have been forfeited on appeal for various

reasons. We will address each of defendants’ claims of forfeiture in turn.

       A court’s evidentiary rulings are unreviewable on appeal if they have not been properly

preserved. Thornton v. Garcini, 237 Ill. 2d 100, 106 (2009). When the court makes its rulings

                                                - 13 -
1-10-0108


before trial pursuant to the parties’ motions in limine, the rulings are interlocutory and remain

subject to reconsideration by the court throughout the trial. Cetera v. DiFilippo, 404 Ill. App. 3d

20, 40 (2010). Consequently, denial of the complaining party’s pretrial motion to exclude

evidence is not sufficient to preserve the issue for appeal. Simmons v. Garces, 198 Ill. 2d 541,

569 (2002); Cetera, 404 Ill. App. 3d at 40. The complaining party must also make a

contemporaneous objection at trial when the evidence is introduced to allow the court the

opportunity to revisit its earlier ruling. Simmons, 198 Ill. 2d at 569. Failure to object at trial

results in forfeiture of the issue on appeal. Simmons, 198 Ill. 2d at 569; Cetera, 404 Ill. App. 3d

at 40.

         Additionally, where the court excludes evidence that its proponent sought to introduce,

the proponent must make an adequate offer of proof to inform the court, opposing counsel, and

the court of review of the basis for the admissibility of the evidence. Snelson v. Kamm, 204 Ill. 2d

1, 23 (2003). Absent an adequate offer of proof, the issue is unreviewable on appeal. Snelson,

204 Ill. 2d at 23-24. However, where it appears that the circuit court understood the nature and

character of the evidence sought to be presented, we may relax the forfeiture rule. In re Leona

W., 228 Ill. 2d 439, 461 n.5 (2008).

         Here, plaintiff has indeed forfeited the majority of her claims on appeal. She first contends

that the court erroneously denied her motion in limine to exclude Steigler’s testimony concerning

Parkison’s marijuana use. However, she failed to renew her objection at trial when that testimony

was introduced. Therefore, the issue is forfeited. Simmons, 198 Ill. 2d at 569.

         In reply, plaintiff argues that she was not required to make a “useless in-court objection”

                                                - 14 -
1-10-0108


because the court’s ruling on the motion in limine was so definitive that “she was entitled to

conclude that it would continue to make the same ruling,” citing Spyrka v. County of Cook, 366

Ill. App. 3d 156, 165 (2006), in support. However, the Spyrka decision was not well reasoned

and we decline to follow it.

       Spyrka concluded that a litigant need not object to the introduction of evidence at trial

after an adverse ruling on a motion in limine where “the full context of the evidentiary issue

develops at trial, such that a motion thereon no longer presents the risk of an erroneous ruling

that a pretrial motion in limine presents.” Spyrka, 366 Ill. App. 3d at 165. In such cases, Spyrka

held, “any ruling on the merits [of the motion in limine] is not interlocutory, and the unsuccessful

movant need not object further to preserve the issue for review.” Spyrka, 366 Ill. App. 3d at 165.

       However, in reaching that conclusion, Spyrka improperly relied on the holding in McMath

v. Katholi, 304 Ill. App. 3d 369 (1999), rev’d on other grounds, 191 Ill. 2d 251 (2000), which

was based on an entirely different procedural posture. McMath made clear in a section entitled,

“Motions in limine, Contrasted With Motions To Bar,” that although the plaintiff in that case

styled her motion as a motion in limine, it was actually a motion to bar testimony, made on the

last day of trial. McMath, 304 Ill. App. 3d at 375-76 (noting that a motion in limine is “by

definition a pretrial motion,” and a ruling thereon is interlocutory (emphasis in original)). On the

other hand, the court’s ruling on the merits of a motion to bar testimony made at trial was not

interlocutory in nature, and, therefore, the litigant was not required to object to the introduction

of the evidence “within minutes” of the court’s ruling to preserve the issue for review. McMath,

304 Ill. App. 3d at 377 (stating that any attempt to object to the testimony would have “made no

                                                - 15 -
1-10-0108


sense”). Thus, Spyrka applied McMath for precisely the opposite legal proposition for which it

stands. Consequently, we decline to follow Spyrka for that proposition of law and reject

plaintiff’s argument.

         Notwithstanding our criticism of Spyrka, we also reject plaintiff’s argument because

Spyrka is distinguishable on its facts: the defendant in that case objected to the admission of the

contested evidence four times at trial, despite the court’s erroneous holding that it was not

required to do so. Spyrka, 366 Ill. App. 3d at 165. Here, plaintiff failed to make any objection at

trial. We can conceive of no reason to excuse plaintiff’s failure to object at trial and deem the

issue forfeited. Simmons, 198 Ill. 2d at 569.

         Plaintiff also claims that the court erroneously excluded evidence demonstrating that Raja

failed the examination for board certification in internal medicine multiple times. She concedes

that evidence of a physician-defendant’s failure to obtain board certification credentials is

irrelevant and inadmissible where, as here, he testifies only as an occurrence witness and not as an

expert. See Jones v. Rallos, 384 Ill. App. 3d 73, 90 (2008) (citing Rockwood v. Singh, 258 Ill.

App. 3d 555, 557-58 (1993)). She does not contend on appeal that the court erred in granting

defendants’ motion with that limitation in place. Rather, her argument is that Raja’s testimony

exceeded the limitations imposed by the court and that Raja actually testified as an expert witness

because he gave opinions on the standard of care based on his “experience and knowledge.”

Therefore, she argues, Raja’s board-examination failures are relevant and she is entitled to a new

trial.

         However, plaintiff made no objection at trial when Raja gave the testimony of which she

                                                - 16 -
1-10-0108


complains, and she cannot now raise the issue on appeal. Thornton, 237 Ill. 2d at 106. Nor did

she make any effort to bring to the court’s attention the alleged violation of the motion in limine

or move to strike the offending testimony or seek to introduce evidence of Raja’s failed

examinations on redirect examination in response to the alleged expansion of his testimony on

cross-examination. Hardy v. Cordero, 399 Ill. App. 3d 1126, 1134-35 (2010). Therefore, she

has forfeited review of this issue as well. Thornton, 237 Ill. 2d at 106; Hardy, 399 Ill. App. 3d at

1134-35.

       Plaintiff’s alternative contention – that the legal rule barring evidence of Raja’s failure to

pass a board-certification examination because he testified as an occurrence witness and not an

expert witness is a “bad rule, inimical to justice, productive of unfairness and constitutes an

inherent due process deprivation of procedural rights [sic]” – was raised for the first time in her

posttrial motion and is also forfeited on appeal. See Thornton, 237 Ill. 2d at 112.

       Plaintiff also argues that she was denied a fair trial because defendants’ theory of the case

was “unfair.” She specifically attacks defendants’ closing argument, which, she claims,

improperly implied that Parkison’s death was an “act of God.” That, she claims, violates the

decades-old legal rule that any human intervention that contributes to the cause of an injury

cannot, by definition, be deemed an act of God, citing McClean v. Chicago Great Western Ry.

Co., 3 Ill. App. 2d 235, 246-47 (1954), Chapman v. Baltimore & Ohio R.R. Co., 340 Ill. App.

475, 490 (1950), Republic Co. of Rockford v. City of Rockford, 251 Ill. App. 109, 115 (1928),

Mueller Grain Co. v. Chicago, Peoria & St. Louis R.R. Co., 200 Ill. App. 347, 350 (1916), and

Quincy Gas & Electric Co. v. Schmitt, 123 Ill. App. 647, 656 (1906).

                                                - 17 -
1-10-0108


        Again, this argument is forfeited. Plaintiff failed to object during defendants’ closing

argument when the allegedly prejudicial remarks were made. Wilbourn v. Cavalenes, 398 Ill.

App. 3d 837, 855 (2010). Forfeiture notwithstanding, defendants’ argument was properly based

on the evidence and did not deprive her of a fair trial.

        Counsel is allowed wide latitude in drawing reasonable inferences from the evidence.

Wilbourn, 398 Ill. App. 3d at 855. Here, defense counsel argued that Parkison died of “an

unpredictable and unpreventable tragedy. Cardiac death – sudden cardiac death [ ] happens to

hundreds and thousands of people” every year. Jones testified on direct examination that for the

“50 to 75 percent of individuals who have heart disease [like Parkison’s], their first symptom that

they have heart disease is they drop dead,” which is why this type of heart disease is known as the

“silent killer.” Counsel’s argument was based directly on Jones’s testimony, to which plaintiff

also never objected at trial. Thus, plaintiff’s argument fails.

                                       B. Evidentiary Rulings

        As to the issues that are preserved for review, none are meritorious. Plaintiff contends

that the circuit court erroneously excluded hearsay testimony by Yepsen and Brandon Parkison as

to the severity of the headaches Gerald Parkison suffered before he went to the hospital.

        Whether to admit or exclude evidence, specifically pursuant to a motion in limine, is a

decision left to the discretion of the circuit court. Leona W., 228 Ill. 2d at 460. The court's ruling

on such motions will not be disturbed on review absent an abuse of that discretion. Leona W.,

228 Ill. 2d at 460. “The threshold for finding an abuse of discretion is high.” Leona W., 228 Ill.

2d at 460. The court’s evidentiary ruling will not be deemed an abuse of discretion unless it may

                                                 - 18 -
1-10-0108


be said that no reasonable person would take the view adopted by the court. Leona W., 228 Ill.

2d at 460. Moreover, even if an abuse of discretion has occurred, we will not reverse the

judgment unless “the record indicates the existence of substantial prejudice affecting the outcome

of the trial.” Leona W., 228 Ill. 2d at 460.

       Although defendants claim that this issue is also forfeited because plaintiff failed to make a

formal offer of proof in the hearing on the motions in limine, our review of the transcript reveals

that the circuit court understood the nature and character of the evidence plaintiff sought to

introduce and, thus, we will relax forfeiture here and address the merits. See Leona W., 228 Ill.

2d at 461 n.5.

       Defendants’ motions in limine sought to exclude 36 hearsay statements made by Yepsen

at her deposition and 8 hearsay statements made by Brandon at his deposition. The court ruled on

the admissibility of each statement. Plaintiff does not identify in her brief the specific statements

she claims were erroneously excluded. However, after reviewing the motions, it appears that she

is arguing that Yepsen could have testified that “Gerald complained that his head, back and neck

hurt, that light hurt his eyes, and [that he] requested she rub his neck” and that Brandon could

have testified that “Gerald said that he had a headache and his muscles hurt.”

       There is no dispute that the barred testimony consists of hearsay statements, which are

out-of-court statements offered to prove the truth of the matter asserted, and that such statements

are generally inadmissible unless they fall within an exception to the hearsay rule. People v.

Cloutier, 178 Ill. 2d 141, 154-55 (1997). Plaintiff argues that the family members’ testimony was

admissible as an exception to the hearsay rule because it was evidence of Parkison’s state of mind

                                                - 19 -
1-10-0108


before going to the hospital. 1 Specifically, she argues that the barred testimony about the intensity

of the headaches Parkison suffered before going to the hospital was “an important indicator of a

subarachnoid hemorrhage.” That, she claims, would have supported her theory that Parkison was

suffering from an undiagnosed aneurysm at the time he reported to the hosptial.

        Plaintiff relies on People v. Floyd, 103 Ill. 2d 541, 546 (1984), to support her argument

that evidence of the declarant’s state of mind is admissible as an exception to the hearsay rule if

(1) the declarant is unavailable to testify, and (2) there is a reasonable probability that the

proffered hearsay statements are reliable. Floyd, 103 Ill. 2d at 546. However, conspicuous by its

absence is any discussion by the plaintiff of the third requirement for admission of state-of-mind

testimony under Floyd: the declarant’s state of mind must be relevant to a material issue in the

case. Floyd, 103 Ill. 2d at 546.

        We must first address an apparent discrepancy in the presentation of the third element of

this rule. Some recent cases state that the rule requires the “statement” to be relevant for

admissibility. See People v. Caffey, 205 Ill. 2d 52, 88 (2001); Serrano v. Rotman, No. 1-09-

2028, 2011 WL 477695, at *10 (Ill. App. Feb. 4, 2011); People v. Munoz, 398 Ill. App. 3d 455,

479 (2010); People v. Dunmore, 389 Ill. App. 3d 1095, 1107 (2009). However, Floyd, on which

plaintiff and those cases rely, more precisely states the rule as requiring the declarant’s “state of

mind” to be relevant. We wish to clarify that the rule does not require the substantive content of



        1
        Although plaintiff argues that the testimony is admissible under Rules 803(3) and 803(4)
of the Federal Rules of Evidence, at the time of this trial, Illinois abided by the common law rules
of evidence pertaining to the state-of-mind exception.

                                                 - 20 -
1-10-0108


the statement to be relevant for admissibility; such an interpretation would contravene the purpose

of the hearsay rule. See Munoz, 398 Ill. App. 3d at 481; Michael H. Graham, Graham’s

Handbook of Illinois Evidence §801.5 (10th ed. 2010). Rather, the aforementioned cases’

reference to the relevance of the “statement” must refer to the fact that when an out-of-court

statement is used to demonstrate the declarant’s state of mind, that statement is no longer

considered hearsay because it is not used for its substantive content. Dunmore, 389 Ill. App. 3d

at 1106; Graham, supra. The courts in the aforementioned cases properly applied the rule to the

relevance of the declarant’s state of mind, according to Floyd. Serrano, 2011 WL 477695, at

*11; Munoz, 398 Ill. App. 3d at 481; Dunmore, 389 Ill. App. 3d at 1107.

       Here, plaintiff fails to make any argument as to how Parkison’s state of mind before he

went to the hospital is relevant to any material issue in this case. Rather, on appeal, she argues

the relevance of the content of the hearsay statement, which makes clear that she misapprehends

the operation of the state-of-mind exception. That is, she contends that the barred testimony

contains Parkison’s account that he suffered severe headaches, which proves that he suffered

severe headaches – that being “an important indicator of a subarachnoid hemorrhage” and proof

that he was suffering from an undiagnosed aneurysm when he went to the hospital. Put another

way, plaintiff sought to use the content of the hearsay statement to prove its truth, which is

precisely what the hearsay rule seeks to prevent. Munoz, 398 Ill. App. 3d at 482. A hearsay

statement admitted under the state-of-mind exception may only be used for the limited purpose

permitted by the exception, not for its own truth. Munoz, 398 Ill. App. 3d at 481 (citing People

v. Caffey, 205 Ill. 2d 52, 89-90 (2001)). Thus, Yepsen’s testimony could never be used for the

                                               - 21 -
1-10-0108


purpose that plaintiff now claims on appeal and her argument fails. Munoz, 398 Ill. App. 3d at

481 (citing Caffey, 205 Ill. 2d at 89-90). The court recognized plaintiff’s misapplication of the

rule and barred the testimony. We cannot say that no reasonable person would have taken that

view and, thus, it was not an abuse of discretion. Cetera, 404 Ill. App. 3d at 36-37.

       Plaintiff next attacks a “constellation of orders” implicating Raja’s alleged deviation from

the standard of care in failing to accurately chart Parkison’s symptoms and, in turn, failing to

instruct the jury on that deviation. It is first necessary to identify exactly what the parties argued

below and how the court ruled. Defendants filed their motion in limine number 33,2 seeking to

prevent Steigler from testifying that Raja failed to accurately chart Parkison’s symptoms;

specifically, that Raja failed to properly document Parkison’s symptoms on his medical chart. The

court granted defendants’ motion on the ground that it was irrelevant, given that none of

plaintiff’s experts would testify that charting deficiencies caused Parkison’s death. The court also

rejected plaintiff’s tendered jury instruction that included the charting deficiencies as a proximate

cause of Parkison’s death.

       Steigler separately opined that Raja deviated from the standard of care by not taking an

adequate medical history; specifically, Raja did not properly follow up with Parkison on his

reported symptoms of vomiting, nausea, and fainting during the examination. Steigler testified to

that deviation from the standard of care at trial. However, defendants moved for a directed



       2
          Plaintiff argues that the issue also involves defendants’ motion in limine number 31, but
that motion pertains to the admissibility of medical literature that postdates Parkison’s hospital
visit, which is not implicated here.

                                                - 22 -
1-10-0108


verdict on this issue after the close of all evidence, arguing that none of plaintiff’s experts testified

that the failure to take an adequate medical history caused Parkison’s death, and the court granted

defendants’ motion.

        Additionally, Steigler opined that Raja deviated from the standard of care by failing to

order a CT scan. Steigler rendered that opinion at trial as well. Young provided expert testimony

to support the allegation that Raja’s failure to order a CT scan proximately caused Parkison’s

death and that issue was presented to the jury, which ultimately rendered its verdict in favor of

defendants.

        As to the court’s ruling on defendants’ motion in limine number 33, we conclude that the

court properly exercised its discretion in excluding Steigler’s testimony on charting deficiencies as

irrelevant. “Evidence is relevant if it tends to prove a fact in controversy or render a matter in

issue more or less probable.” In re A.W., 231 Ill. 2d 241, 256 (2008). In a medical negligence

case, the plaintiff must prove: (1) the standard of care by which the physician’s treatment is

measured, (2) that the physician deviated from the standard of care, and (3) that the deviation

proximately caused injury to the plaintiff. Johnson v. Ingalls Memorial Hospital, 402 Ill. App. 3d

830, 843 (2010). To establish proximate cause, the plaintiff must provide expert testimony to a

reasonable degree of medical certainty that the deviation caused his injury, and the causal

connection must not be “ ‘contingent, speculative, or merely possible.’ [Citation.] ” Johnson, 402

Ill. App. 3d at 843.

        Here, plaintiff’s counsel admitted at the hearing on the motion in limine that “[t]here is no

testimony that a failure to chart anything caused [Parkison’s] death.” Thus, the court was well

                                                 - 23 -
1-10-0108


within its discretion to conclude that the testimony was irrelevant in proving negligence absent

testimony that the alleged deviation proximately caused Parkison’s death. See Snelson, 204 Ill.

2d at 46; Seef v. Ingalls Memorial Hospital, 311 Ill. App. 3d 7, 15-16 (1999). Furthermore,

absent evidence of proximate cause, the court properly rejected plaintiff’s tendered jury

instruction, which included the alleged charting deficiency as a proximate cause of death. Beard

v. Barron, 379 Ill. App. 3d 1, 19 (2008) (holding that the circuit court properly rejects a tendered

jury instruction where there is no evidence to support it); see also Serrano, 2011 WL 477695, at

*8.

       On appeal, plaintiff suggests that Raja’s charting deficiencies are synonymous with his

failure to take an adequate medical history and, thus, the charting deficiencies “were a

precipitating cause of the failure to order the necessary CT scan.” We find that argument

disingenuous. The court and the parties treated those claims as separate deviations in the court

below and their experts testified as such. Notably, not one of plaintiff’s experts equated charting

deficiencies with a failure to take an adequate medical history. Thus, we reject her attempt to

commingle those issues here.

       To the extent that plaintiff is challenging the court’s directed verdict on Raja’s failure to

take an adequate medical history, we affirm the court’s ruling on that issue as well. A directed

verdict is proper where all of the evidence, viewed in the light most favorable to the nonmoving

party, “ ‘so overwhelmingly favors movant that no contrary verdict based on that evidence could

ever stand.’ ” Lazenby v. Mark’s Construction, Inc., 236 Ill. 2d 83, 100 (2010) (quoting Pedrick

v. Peoria & Eastern R.R. Co., 37 Ill. 2d 494, 510 (1967)). Where the circuit court finds that the

                                                - 24 -
1-10-0108


plaintiff failed to present evidence on every element of the cause of action, our review is de novo.

527 S. Clinton, LLC v. Westloop Equities, LLC, 403 Ill. App. 3d 42, 52-53 (2010).

        In the court below, Raja’s alleged failure to take an adequate medical history was offered

by plaintiff as a distinct basis for Raja’s alleged negligence. Our review of the record reveals that

plaintiff failed to provide expert testimony to support her claim that the failure to take an adequate

medical history proximately caused Parkison’s death. A verdict for plaintiff on that issue could

never stand absent such evidence, and, thus, the directed verdict was proper. See Lazenby, 236

Ill. 2d at 100.

        Again, plaintiff appears to argue on appeal that Steigler’s testimony that Raja failed to

order a CT scan encompasses Raja’s failure to take an adequate medical history; therefore,

Young’s testimony that the former deviation was the proximate cause of death applies equally to

the latter deviation. Even if she had not improperly bootstrapped this argument, an expert’s

“implied” testimony – in plaintiff’s words – about the deviation from the standard of care is

insufficient to satisfy plaintiff’s burden to present expert testimony “to a reasonable degree of

medical certainty that the deviation caused [Parkison’s] injury,” without being “ ‘contingent,

speculative, or merely possible.’ [Citation.] ” Johnson, 402 Ill. App. 3d at 843. Therefore, her

argument fails.

        In light of the fact that we have rejected all of plaintiff’s claims of error, we also reject her

argument that the court’s rulings, in toto, require reversal. Caffey, 205 Ill. 2d at 118.

                                 C. Manifest Weight of the Evidence

        Finally, plaintiff argues that the jury’s verdict was against the manifest weight of the

                                                 - 25 -
1-10-0108


evidence. Specifically, she contends that Raja’s version of events was contradicted by other

evidence, making it “of virtually no value.”

       It is well established that in reviewing a jury verdict, this court “may not simply reweigh

the evidence and substitute its judgment for that of the jury.” Snelson, 204 Ill. 2d at 35. Rather,

we may only reverse a jury’s verdict if it is contrary to the manifest weight of the evidence.

Snelson, 204 Ill. 2d at 35. A verdict is against the manifest weight of the evidence if the opposite

conclusion is clearly evident, or if the jury’s findings are unreasonable, arbitrary, or not based on

the evidence. Snelson, 204 Ill. 2d at 35.

       Here, relying largely on the autopsy report prepared by Kim, plaintiff’s experts opined that

Parkison suffered a fatal arrhythmia triggered by a sympathetic nervous system response to a

subarachnoid hemorrhage, which was caused by a ruptured aneurysm. Moreover, they concluded

that Raja’s failure to order a CT scan for Parkison when he appeared at Ingalls’s emergency room

was a proximate cause of his demise because the CT scan would have detected the subarachnoid

hemorrhage and led to proper treatment. Defendants’ experts interpretation of the autopsy report

led them to conclude that the subarachnoid hemorrhage was an artifact of the order in which Kim

performed the autopsy, not the result of an undetected ruptured aneurysm. Defendants’ experts

opined that Parkison suffered a myocardial infarction or arrhythmia caused by atherosclerosis.

       This case is a “ ‘classic battle of the experts,’ ” where well-qualified experts in their

respective fields of expertise gave their opinions on the issues and provided reasons therefor.

Snelson, 204 Ill. 2d at 36 (quoting Snelson v. Kamm, 319 Ill. App. 3d 116, 145 (2001)). The jury

weighed the conflicting evidence, including any discrepancies in Raja’s testimony, and made a

                                                - 26 -
1-10-0108


determination as to which parties’ witnesses were more credible. Ultimately, the jury believed

defendants’ experts, not plaintiff’s, and rendered its verdict for defendants. We will not substitute

our judgment for the jury’s when the evidence “did not greatly preponderate either way.”

(Internal quotation marks omitted.) Snelson, 204 Ill. 2d at 36 (quoting Snelson v. Kamm, 319 Ill.

App. 3d at 145). The verdict was not against the manifest weight of the evidence.

                                        III. CONCLUSION

       Accordingly, we conclude that plaintiff forfeited review of several evidentiary rulings and

her claim that defendants’ closing argument was “unfair.” Of those evidentiary matters that were

properly preserved, we find that the circuit court did not abuse its discretion in making its rulings.

Finally, we conclude that the jury’s verdict was not against the manifest weight of the evidence.

For all of these reasons, we affirm the judgment of the circuit court.

       Affirmed.




                                                - 27 -
             REPORTER OF DECISIONS - ILLINOIS APPELLATE COURT
         _________________________________________________________________

      HEATHER GUSKI, Independent Administrator of the Estate of
      Gerald Parkison, Deceased,

                     Plaintiff-Appellant,

             v.

      ASIM RAJA and MIDWEST EMERGENCY ASSOCIATES,

                     Defendants-Appellees

      (Ingalls Memorial Hospital,

                    Defendant).
           _______________________________________________________________

                                            No. 1-10-0108

                                      Appellate Court of Illinois
                                    First District, Second Division

                                 Filed: May 10, 2011
         _________________________________________________________________

                    JUSTICE CONNORS delivered the opinion of the court.

                        Cunningham, P.J., and Harris, J., concur.
         _________________________________________________________________

                      Appeal from the Circuit Court of Cook County
                      Honorable Daniel M. Locallo, Judge Presiding
         _________________________________________________________________

For PLAINTIFF-       Robert A. Strelecky
APPELLANT:           Sean P. Driscoll
                     Clifford Law Offices
                     120 N. LaSalle St., 31st Floor
                     Chicago, Illinois 60602

For DEFENDANTS- James K. Horstman
APPELLEES:      Rodney E. VanAusdal
                Melissa H. Dakich
                Cray Huber Horstman Heil & VanAusdal LLC
                303 W. Madison St., Suite 2200
                Chicago, Illinois 60661